Exhibit 10.1

FIRST AMENDMENT TO LEASE

Menlo Business Park

1555 Adams Drive

Menlo Park, California

This First Amendment to Lease (this “Amendment”) is entered into as of
December 17, 2014 (the “Effective Date”), by and between MENLO PREHC I, LLC, a
Delaware limited liability company, MENLO PREPI I, LLC, a Delaware limited
liability company, and TPI INVESTORS 9, LLC, a California limited liability
company (collectively, “Lessor”), and INTERSECT ENT, INC., a Delaware
corporation (“Lessee”).

RECITALS

A. Menlo Business Park, LLC, a California limited liability company (“Original
Lessor”), and Lessee entered into that certain Lease dated March 2, 2012 (the
“Original Lease”), for the certain Premises consisting of approximately 32,458
rentable square feet referred to as Suite “B” of Building 17, located at 1555
Adams Drive, Menlo Park, California 94025 (the “Original Premises”). Lessor
acquired the lessor/landlord’s interest in the Premises from Original Lessor.

B. Lessor and Lessee now wish to enter into this Amendment to modify the Lease
and provide for the expansion of the Original Premises to include approximately
15,115 rentable square feet referred to as Suite “A” on the First Floor of the
Building as more particularly described in Exhibit A-1, attached (the “Expansion
Premises”) plus that certain Storage Mezzanine Area consisting of approximately
2,800 rentable square feet on the Second Floor of the Building as more
particularly described in Exhibit A-2, attached (the “Mezzanine Storage Area”),
to extend the Term of the Lease for the Original Premises and to amend the Lease
in certain other respects, on the terms set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

1. Lease Definitions: Except as specifically provided herein to the contrary,
terms defined in the Lease, which are used in this Amendment, shall have the
same meaning as in the Lease.

2. Extension of Term for Original Premises. As of the Effective Date hereof, the
term of the Lease for the Original Premises shall be extended for a period of
sixty (60) months (the “Extension Term”) commencing as of June 1, 2015 and
expiring on May 31, 2020 (the “Expiration Date”), unless sooner terminated in
accordance with the provisions of this Lease. Upon the expiration or earlier
termination of the Lease, Lessee shall vacate and surrender to Lessor the
Premises in the condition required by the Lease, subject to the terms of
Section 10 below.

3. Expansion Premises Commencement Date. The Expansion Premises shall be added
to the Original Premises effective as of the later to occur of (a) April 1, 2015
and (b) the

 

1



--------------------------------------------------------------------------------

earlier to occur of (i) the date Lessee commences occupancy of all or any
portion of the Expansion Premises for purposes of conducting the Use permitted
as more particularly described in Section 8 of the Original Lease or (ii) the
date the Tenant Improvements have been Substantially Completed (as defined in
Section 13(d) of the Original Lease) (the “Expansion Premises Commencement
Date”). The term of the Lease for the Expansion Premises shall commence on the
Expansion Premises Commencement Date and shall expire on the Expiration Date,
unless sooner terminated in accordance with the provisions of this Lease or as
permitted by law. The lease of the Expansion Premises shall be upon the same
terms and conditions as with respect to the Original Premises, except that
(i) the Monthly Rent for the Original Premises and Expansion Premises shall be
determined as set forth in Section 5 below; (ii) Lessee’s Share of Additional
Rent shall be determined as set forth in Section 6 below; and (iii) except as
explicitly set forth in this Amendment, Lessee shall accept the Expansion
Premises in its “as is” condition. Upon the Expiration Date or earlier
termination of the Lease, Lessee shall vacate and surrender to Lessor the
Expansion Premises in the condition required by the Lease, subject to the terms
of Section 10 below. The Expansion Premises together with the Original Premises
shall constitute a total rentable square footage of approximately 47,573
rentable square feet, and all references in the Lease to “Premises” shall mean
and refer, collectively, to the Original Premises and Expansion Premises, upon
the addition thereof on the Expansion Premises Commencement Date.

4. Mezzanine Storage Area Commencement Date. The Mezzanine Storage Area shall be
added to the Original Premises effective thirty (30) days following Lessee’s
receipt of Lessor’s Mezzanine Storage Area Commencement Date Notice. Lessor
shall provide such Notice at any time not less than six (6) months and not more
than twelve (12) months following the Effective Date of this Amendment (the
“Mezzanine Storage Area Commencement Date”). The term of the Lease for the
Mezzanine Storage Area shall commence on the Mezzanine Storage Area Commencement
Date and shall expire on the Expiration Date, unless sooner terminated in
accordance with the provisions of this Lease or as permitted by law. The lease
of the Mezzanine Storage Area shall be upon the same terms and conditions with
respect to the Original Premises, except that (i) the Monthly Rent for the
Mezzanine Storage Area shall be determined as set forth in Section 5(c) below;
and (ii) Lessee shall accept the Mezzanine Storage Area in its “as is”
condition. Upon the Expiration Date or earlier termination of the Lease, Lessee
shall vacate and surrender to Lessor the Mezzanine Storage Area in the condition
required by the Lease, subject to the terms of Section 10 below. The Mezzanine
Storage Area, the Expansion Premises together with the Original Premises shall
constitute a total rentable square footage of approximately 50,373 rentable
square feet, and all references in the Lease to “Premises” shall mean and refer,
collectively, to the Original Premises, Expansion Premises and the Mezzanine
Storage Area, upon the addition thereof on the Mezzanine Storage Area
Commencement Date.

5. Monthly Base (or Gross) Rent During the Extension Term.

(a) Original Premises. The Monthly Base Rent for the Original Premises for the
time period between the Effective Date of this Amendment and the commencement of
the Extension Term shall be governed by the Original Lease. During the Extension
Term, the Monthly Base Rent for the Original Premises shall be as follows:

 

2



--------------------------------------------------------------------------------

Period

   Sq. Ft.      Rent/SF/Mo./NNN      Amount/Month   6/1/15 – 9/30/2015     
32,458       $ 0.00       $ 0.00    10/1/15 – 5/31/2016      32,458       $ 2.50
      $ 81,145.00    6/1/16 – 5/31/2017      32,458       $ 2.58       $
83,741.64    6/1/17 – 5/31/2018      32,458       $ 2.65       $ 86,013.70   
6/1/18 – 5/31/2019      32,458       $ 2.73       $ 88,610.34    6/1/19 –
5/31/2020      32,458       $ 2.81       $ 91,206.98   

(b) Expansion Premises. The Monthly Base Rent for the Expansion Premises shall
be as follows:

 

Period

   Sq. Ft.      Rent/SF/Mo./NNN      Amount/Month  

Expansion Premises Commencement Date - Last day of Month 7*

     15,115       $ 0.00       $ 0.00   

Months 8 – 12

     15,115       $ 2.50       $ 37,787.50   

Months 13 – 24

     15,115       $ 2.58       $ 38,996.70   

Months 25 – 36

     15,115       $ 2.65       $ 40,054.75   

Months 37 – 48

     15,115       $ 2.73       $ 41,263.95   

Months 49 – 5/31/2020

     15,115       $ 2.81       $ 42,473.15   

 

* Months denoted in this Section 5(b) refer to the months counted from the
Expansion Premises Commencement Date.

(c) Mezzanine Storage Area. From and after the later of (i) the Mezzanine
Storage Area Commencement Date and (ii) October 1, 2015, and through the initial
Expiration Date (May 31, 2020), the Monthly Gross Rent for the Mezzanine Storage
Area shall be as follows:

 

Sq. Ft.

   Gross Rent/rsf/Mo.      Amount/Month  

2,800

   $ 1.20       $ 3,360   

Provided Lessee properly exercises its Option to Extend described in Section 8,
below, the Gross Rent per rentable square foot per month shall be adjusted on
June 1, 2020 to 100% of current fair market rental for the Mezzanine Storage
Area which shall be calculated to be the then current fair market rental for
“Cold Shell” space as that term is defined in the real estate industry in Menlo
Park, California, the (“Mezzanine Storage Extended Term Rate”). If the parties
cannot agree on a Mezzanine Storage Extended Term Rate, then the parties shall
follow the appraisal procedures set forth in Section 3(c) of the Original Lease
for “Cold Shell” space. Monthly Base Rent for the Original Premises and
Expansion Premises and Monthly Gross Rent for the Mezzanine Storage Area shall
be payable in monthly installments in advance on the first day of each month
without deduction or offset and without prior demand or notice.

 

3



--------------------------------------------------------------------------------

Concurrently with the execution of this Amendment by Lessee, Lessee shall
pre-pay the first (1st) full month’s Rent payable for the Extension Term which
sum equals One Hundred Eighteen Thousand, Nine Hundred Thirty-Two and 52/100s
Dollars ($118,932.50).

Unless otherwise instructed by Lessor, Lessee shall pay all Rent to Menlo Park
Portfolio at P.O. Box 310300 (Property: 435020), Des Moines, Iowa 50331-0300.

6. Additional Rent; Operating Expenses and Taxes.

(a) From and after the Expansion Premises Commencement Date, the Lease is hereby
amended to provide that Lessee’s Share of Operating Expenses of the Property
shall be 100% and Lessee’s Share of Operating Expenses and Taxes of Menlo
Business Park shall be 5.95%. Notwithstanding that Lessee shall have free
Monthly Base Rent for the Original Premises and the Expansion Premises as set
forth in Section 5(a) and Section 5(b) above, respectively, Lessee shall still
be required to pay Lessee’s Share of Operating Expenses for the Property and
Lessee’s Share of Operating Expenses and Taxes for the Menlo Business Park
during such free Monthly Base Rent periods, without any offset or adjustment.

(b) Lessee’s right to audit Lessor’s books and records set forth in Section 5(e)
of the Original Lease shall remain in effect for the Term of the Lease, as
extended hereby, and shall apply with respect to the Original Premises,
Expansion Premises, and if applicable, the Mezzanine Storage Area.

7. Condition of the Expansion Premises on the Expansion Premises Commencement
Date. Lessor represents and warrants that as, of the Expansion Premises
Commencement Date, it will obtain a temporary or permanent Certificate of
Occupancy for the Expansion Premises. On the Expansion Premises Commencement
Date, Lessor shall deliver the Expansion Premises and all of the systems of the
Premises in good operating condition and repair, including, but not limited to,
the HVAC, mechanical, lighting, electrical, life safety, and plumbing systems,
structural systems and all windows and the roof in water tight condition, and in
compliance with all applicable laws. Should the Expansion Premises be found to
not be in compliance with this Section 7 of the Amendment on the Expansion
Premises Commencement Date or within the first ninety (90) days of the Extension
Term, provided Lessee provides Lessor with written notice of the need for repair
with a reasonable description thereof on or before the expiration of the
ninetieth (90th) day following the Expansion Premises Commencement Date, Lessor
agrees to remedy such non-compliance, at its sole cost and expense (and not as a
charge to or Operating Expense payable by Lessee) within a reasonable amount of
time following its receipt of Lessee’s notice hereunder.

8. Option to Extend. Lessee shall have one (1) option to extend the term of the
Lease for the entire Premises (the Original Premises, the Expansion Premises and
the Mezzanine Storage Area) for one period of either thirty-six (36), at
Lessee’s sole discretion, immediately following the Expiration Date as modified
by this Amendment, pursuant to the terms of Section 3 of the Original Lease.

9. Tenant Improvements. Upon execution of this Amendment, Lessor shall cause to
be constructed certain improvements and modifications to the Original Premises
and the

 

4



--------------------------------------------------------------------------------

Expansion Premises substantially consistent with those described on Exhibit B
attached hereto (the “Tenant Improvements”) at Lessor’s sole cost and expense,
including constructing new restrooms within the Original Premises, remodeling
the restrooms in the Expansion Premises (both as currently described in Exhibit
B) and performing the following work with respect to the HVAC system: At the
conclusion of the work described as the Tenant Improvements, Lessor’s HVAC
contractor shall, at Lessor’s cost, “tent” the HVAC supplies in both the
Original Premises and the Expansion Premises (excepting the Lessee’s clean room)
and shall test the HVAC system and each supply/register for conformity with
original design specifications with respect to air supply volume in cubic feet
per minute. If any HVAC supply/register is found to be out of compliance with
original design specifications which non-compliance is NOT the result of any
change by Lessee (“change” to include the placement of office equipment, prior
re-balancing of the system by or on behalf of Lessee, or any other Lessee
alteration or act which results in said non-compliance) then Lessor shall, at
its sole cost and expense, undertake to re-balance the non-compliant HVAC
supply/register so as to bring each back into compliance with original design
specifications. Where the non-compliance with original design specifications is
the result of a “change” by Lessee, Lessor shall have no obligation to
re-balance or otherwise bring the affected HVAC supplies/registers into
compliance hereunder. Lessor agrees to undertake any Title 24 or other legal
compliance upgrades required as a result of the Tenant Improvements, and to
install two (2) additional electric vehicle charging stations in a mutually
agreeable location. The Tenant Improvements shall be constructed in accordance
with all applicable laws and the terms of this Lease, in a diligent and good and
workmanlike manner, free of defects and using new materials and equipment of
good quality. Lessee’s execution of this Amendment will constitute Lessee’s
acknowledgment that the drawing and construction bid attached as Exhibit B
correctly depict the proper layout and design for all improvements to the
Premises desired by Lessee. Should Lessee desire to make any changes to Exhibit
B, Lessee shall submit a reasonably descriptive “change order”, Lessor shall
promptly approve or deny such requested change (and if so denied, with a
reasonable explanation therefor), and if/when such change is approved, Lessee
shall promptly pay to Lessor any increase in cost to perform the Tenant
Improvements resulting from such change and Lessor shall not be liable for any
delay resulting therefrom. Lessor shall have no obligation to proceed with the
change until such payment is received from Lessee. Upon delivery of the
Expansion Premises, Lessee shall coordinate a walk-through of the Expansion
Premises, and Lessor and Lessee shall complete a punch list indicating any minor
deficiencies in the Tenant Improvements, which do not materially interfere with
Lessee’s ability to conduct business operations at the Premises (“Punch List”).
Lessor shall promptly cause such items set forth in the Punch List to be
completed as required for compliance with the Tenant Improvements.

10. Restoration . Notwithstanding anything to the contrary in the Lease, Lessor
agrees to waive its right to require the Lessee to restore the Premises to its
original condition with respect to: (i) any lessee improvements or Alterations
within the Original Premises as of the Effective Date of this Amendment and
(ii) with respect to the Tenant Improvements described in Exhibit B. This waiver
shall not apply to any lessee improvements or Alterations made by or on behalf
of the Lessee other than as provided herein, including any such made after the
Expansion Premises Commencement Date.

 

5



--------------------------------------------------------------------------------

11. Security Deposit.

(a) Lessee and Lessor acknowledge that Lessee has deposited Ninety-Two Thousand,
Nine Hundred Seventy-Three and 68/100s Dollars ($92,973.67), in cash, with
Lessor pursuant to the Original Lease as security for the performance of
Lessee’s obligations thereunder. Concurrently with the execution of this
Amendment, Lessee shall deposit an additional One Hundred Forty-Four Thousand,
Eight Hundred Ninety-One and 32/100s Dollars ($144,891.33) with Lessor as an
increase in the Security Deposit. The Security Deposit paid by Lessee totaling
Two Hundred Thirty-Seven Thousand, Eight Hundred Sixty-Five and no/100s
($237,865.00), shall be held and applied as set forth in Section 7 of the
Original Lease and such amount shall be returned to Lessee following the
Expiration Date in accordance with the terms of the Lease.

(b) Notwithstanding the preceding Section 10(a), following the expiration of the
thirty-seventh (37th) month of the Extension Term (approximately June 30, 2018),
provided that no Event of Default has occurred during the Lease Term, then, the
Security Deposit shall be reduced effective as of the first (1st) day of the
thirty-eighty (38th) month of the Extension Term by the amount of One Hundred
Eighteen Thousand, Nine Hundred Thirty-Two and 50/100s ($118,932.50) leaving a
Security Deposit remaining on account with Lessor of One Hundred Eighteen
Thousand, Nine Hundred Thirty-two and 50/100s ($118,932.50) for the balance of
the Extension Term. Should an Event of Default occur at any time prior to such
reduction, this Section 11(b) shall become null and void and of no further force
or effect, leaving the full amount of the Security Deposit described in
Section 11(a) above in place.

12. Furniture. Exhibit C [to be determined as soon as reasonably practicable
following the Effective Date] shall contain a list of all furniture and
equipment owned by Lessor which Lessor desires to make available for Lessee’s
use during the Lease Term and Lessee acknowledges its acceptance of said
furniture, subject to the terms and conditions of this Section 12 (collectively,
the “Furniture”). The Mezzanine Storage Area will be delivered to Lessee free
and clear of any Furniture. Lessor hereby grants to Lessee a license to use such
Furniture during the Term hereof, and Lessee agrees to accept such Furniture in
its “AS IS” “WHERE IS” and “WITH ALL FAULTS” condition and Lessee agrees to use
the Furniture at its own risk. Lessee shall use such Furniture with care and
maintain it so as to return the same to Lessor upon Lessee’s surrender of the
Premises in substantially the same condition as it was in as of the Effective
Date, reasonable wear and tear excluded. If at any time during the Term, Lessee
desires to cease using all or part of the Furniture and in any event prior to
surrender of the Premises, Lessee agrees to pay Lessor’s vendor (currently Luis
Soto) to remove all or part of the Furniture used by Lessee in the Expansion
Premises (and Original Premises too, if applicable under the Lease) and to
return the same to Lessor’s designated Furniture storage area.

13. Signage. During the term of the Lease for the Expansion Premises, Lessee
shall be entitled to 100% of the signage available for lessees of the Building,
including monument signage, in accordance with Section 26 of the Lease,
including that all such signage shall be subject to compliance with the Menlo
Park sign ordinances and regulations and shall be subject to Lessor’s prior
approval as to the location, size and design thereof.

 

6



--------------------------------------------------------------------------------

14. Parking. During the term of the Lease for the Expansion Premises, Lessee
shall be entitled to use an additional forty-six (46) unreserved parking spaces
and additional three (3) reserved on-site vehicular parking spaces in the
parking area for the Building in accordance with the terms and conditions
applicable to parking as set forth in Section 28 of the Lease.

15. Notices. All notices, demands, consents or approvals (collectively,
“Notices”) which may or are required to be given by either party to the other
under this Lease shall be in writing and shall be deemed to have been fully
given (a) when received or refused, if personally delivered, (b) upon sender’s
written confirmation of facsimile transmission to the fax numbers set forth
below; provided that any facsimile confirmed as received after 5:00 Pacific
Standard Time shall be deemed received the next day and further provided that
such evidence of confirmation and notice is also promptly delivered by one of
the methods described in subsections (a), (c) or (d) of this Paragraph 13,
(c) seventy two (72) hours after being deposited in the United States mail,
postage prepaid, sent by Certified or Registered Mail, or (d) twenty-four
(24) hours after being deposited with a nationally recognized overnight courier
service. Each Notice shall be addressed to Lessor and Lessee at the following
address or facsimile number, or to such place as either party may from time to
time designate in a written notice to the other party:

 

Lessor:   

Menlo Business Park Portfolio

c/o Tarlton Properties, Inc.

1530 O’Brien Drive, Suite C

Menlo Park, California 94025

Attention: John C. Tarlton, President

Telephone: (650) 330-3600

Facsimile Number: (650) 330-3636

Lessee:   

INTERSECT ENT, INC.

1555 Adams Drive, Suite B

Menlo Park, California 94025

Attention: Jeri Hilleman

Telephone: (650) 641-2105

16. Assignment and Subletting. Subsection 17(b)(3) of the Original Lease is
hereby deleted and Section 17(b) is amended so that Lessor shall not have the
right to recapture the Premises (or any portion thereof) upon Lessee’s request
for Lessor’s consent to an assignment or subletting; it being understood that
Lessor’s sole option with respect to a request for such consent is to either
approve or deny the same.

17. Brokerage Fees. Lessor shall pay or cause to be paid a leasing commission to
Newmark Cornish and Carey ( NCC), Lessee’s broker, and a leasing commission to
Kidder Mathews, Lessor’s broker. Each party represents and warrants to the other
party that it has not had any dealings with any real estate broker, finder, or
other person with respect to this Amendment other than NCC who has acted as the
sole agent for Lessee, and Kidder Mathews who has acted as an exclusive leasing
agent for Lessor, and each party shall hold harmless the other party from all
damages, expenses, and liabilities resulting from any claims that may be
asserted against the other party by any broker, finder, or other person with
whom the other party has purportedly has dealt, other than the above named
brokers.

 

7



--------------------------------------------------------------------------------

18. No Further Amendment. Except as otherwise expressly modified by this
Amendment, all terms and conditions of the Lease shall remain in full force and
effect.

19. General Provisions.

(a) Conflicts. If any provision of this Amendment conflict with the Lease, the
provisions of this Amendment shall control.

(b) Binding Effect. Each and all of the provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto, and except as
otherwise specifically provided elsewhere herein or in the Lease, their
respective heirs, executors, administrators, successors and assigns, subject at
all times, nevertheless, to all agreements and restrictions contained elsewhere
herein or in the Lease with respect to the assignment, transfer, encumbering, or
subletting of all or any part of Lessee’s interest in the Lease, as amended
hereby, or in the Premises.

(c) California Civil Code Section 1938. Lessee hereby waives any and all rights
under and benefits of California Civil Code Section 1938 and acknowledges that
neither the Building nor the Premises has undergone inspection by a Certified
Access Specialist (CASp). Lessee shall not engage any CASp to inspect the
Premises without Lessor’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. Lessor may require that Lessee select a CASp
approved by Lessor for any inspection of the Premises.

(d) Utility Billing Information. In the event that the Lessee is permitted and
elects to contract directly for the provision of electricity, gas and/or water
services to the Premises with the third-party provider thereof (all in Lessor’s
reasonable discretion), Lessee shall within ten (10) business days following its
receipt of written request from Lessor, provide Lessor with a copy of each
requested invoice from the applicable utility provider. Lessee acknowledges that
pursuant to California Public Resources Code Section 25402.10 and the
regulations adopted pursuant thereto (collectively the “Energy Disclosure
Requirements”), Lessor may be required to disclose information concerning
Lessee’s energy usage at the Building to certain third parties, including,
without limitation, prospective purchasers, lenders and tenants of the Building
(the “Lessee Energy Use Disclosure”). Lessee hereby (A) consents to all such
Lessee Energy Use Disclosures, and (B) acknowledges that Lessor shall not be
required to notify Lessee of any Lessee Energy Use Disclosure. Further, Lessee
hereby releases Lessor from any and all losses, costs, damages, expenses and
liabilities relating to, arising out of and/or resulting from any Lessee Energy
Use Disclosure. The terms of this Section 17(d) of the Amendment shall survive
the expiration or earlier termination of this Lease.

(e) Severability. Any provision or provisions of this Amendment which shall be
found to be invalid, void or illegal by a court of competent jurisdiction, shall
in no way affect, impair, or invalidate any other provisions hereof, and the
remaining provisions hereof shall nevertheless remain in full force and effect.

 

8



--------------------------------------------------------------------------------

(f) Authority. Each party represents to the other that the persons signing this
Amendment on its behalf are properly authorized to do so.

(g) Effectiveness. No binding agreement between the parties pursuant hereto
shall arise or become effective until this Amendment has been duly executed by
both Lessee and Lessor and a fully executed copy of this Amendment has been
delivered to both Lessee and Lessor.

(h) Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original, but all of which shall constitute one and the
same instrument.

(i) SNDA. Lessor shall use commercially reasonable efforts to cause the
beneficiary of any deed of trust executed by Lessor as trustor to execute a
subordination, non-disturbance and attornment agreement in a form reasonably
satisfactory to Lessor, Lessee and such beneficiary which (1) provides that this
Lease shall not be terminated so long as Lessee is not in default under this
Lease, and (2) that upon acquiring title to the Property by foreclosure or
otherwise such holder shall recognize all of Lessee’s rights hereunder which
accrue thereafter; provided, however, that Lessor’s failure to do so shall not
constitute a default by Lessor or permit Lessee to terminate this Lease.

(j) Rooftop Rights. Lessee acknowledges that Lessor currently has certain
rooftop equipment in place on the Building roof and agrees not to do anything
which would cause damage to or interfere with the current rooftop equipment or
its operation. From and after the Effective Date, with respect to the Original
Premises, and after the Expansion Premises Commencement Date, with respect to
Expansion Premises, Lessee may, for its exclusive use and subject at all times
to Lessee’s compliance with all Applicable Laws with respect thereto, utilize
the existing steel pad on the roof top (approximately 5,000 sq.ft.) and the
existing pad immediately adjacent to the West side of the Building for purposes
consistent with its Use defined in Section 8 of the Original Lease. Prior to
installing any equipment or making any physical changes with respect to the
rights granted hereunder, Lessee shall request Lessor’s prior written consent
thereto. The provisions of Section 14 of the Original Lease shall apply to
Lessee’s use of the pads hereunder (it being noted for the record that all
alterations or equipment installations with respect to the rooftop pad and the
ground level pad are subject to Lessor’s prior written consent and do not
qualify for avoiding Lessor’s prior written consent under Section 14(d)). Lessor
may require Lessee to utilize Lessor’s roofing contractor for work on the roof.
The parties agree that any work by Lessee which may negatively affect or void
Lessor’s roof warranty shall be grounds for the reasonable denial of consent to
such work. Lessor agrees not to knowingly engage in any activity which
materially negatively impacts Lessee’s use of the rooftop pad or any equipment
installed with Lessor’s permission hereunder.

[Signature on Following Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have duly executed this Amendment as of
the Effective Date first set forth above.

 

“Lessee”     “Lessor” INTERSECT ENT, INC.     MENLO PREHC I, LLC, a Delaware a
Delaware corporation     limited liability company       By:   PRINCIPAL REAL
ESTATE By:  

/s/ Lisa Earnhardt

      INVESTORS, LLC, a Delaware Name:   Lisa Earnhardt       limited liability
company, its Title:   CEO       authorized signatory       By:  

/s/ Jay Fisher, Assistant Managing

     

Director, Asset Management

      By:  

/s/ Michael S. Benson, Assistant

     

Managing Director, Asset Management

      MENLO PREPI I, LLC, a Delaware       limited liability company       By:  
PRINCIPAL REAL ESTATE         INVESTORS, LLC, a Delaware         limited
liability company, its         authorized signatory       By:  

/s/ Jay Fisher, Assistant Managing

     

Director, Asset Management

      By:  

/s/ Michael S. Benson, Assistant

     

Managing Director, Asset Management

      TPI INVESTORS 9, LLC,       a California limited liability company,      
By:  

/s/ John C. Tarlton

      Name:   John C. Tarlton       Title:   Manager

 

10



--------------------------------------------------------------------------------

EXHIBIT A-1

First Floor Plan

 

LOGO [g839660snap0002.jpg]

 

A-1



--------------------------------------------------------------------------------

Exhibit A-2

Second Floor Plan

 

LOGO [g839660snap0013.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Tenant Improvements

 

LOGO [g839660snap0012.jpg]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

(Continued)

 

Tenant Improvements

 

LOGO [g839660snap0014.jpg]

 

B-2



--------------------------------------------------------------------------------

Exhibit B

(continued)

 

 

LOGO [g839660snap0015.jpg]

 

B-3



--------------------------------------------------------------------------------

Exhibit B (continued)

 

Note: For the colors, finishes and materials below, where such color, finish or
material is not reasonably available in the marketplace for a commercially
reasonable price and/or is not available for delivery to the Premises within a
reasonable period of time (and in any event in time to meet the construction
schedule required to meet the Expansion Premises Commencement Date), Lessor may
substitute comparable color, finishes or materials which are reasonably
available.

 

LOGO [g839660snap0018.jpg]

 

B-4



--------------------------------------------------------------------------------

Exhibit B (continued)

 

Note: For the colors, finishes and materials below, where such color, inish or
material is not reasonably available in the marketplace for a commercially
reasonable price and/or is not available for delivery to the Premises within a
reasonable period of time (and in any event in time to meet the construction
schedule required to meet the Expansion Premises Commencement Date), Lessor may
substitute comparable colors, finishes or materials which are reasonably
available.

 

LOGO [g839660snap0019.jpg]

 

B-5



--------------------------------------------------------------------------------

Exhibit B (continued)

 

Note: For the colors, finishes and materials below, where such color, finish or
material is not reasonably available in the marketplace for a commercially
reasonable price and/or is not available for delivery to the Premises within a
reasonable period of time (and in any event in time to meet the construction
schedule required to meet the Expansion Premises Commencement Date), Lessor may
substitute comparable colors, finishes or materials which are reasonably
available.

 

LOGO [g839660snap0020.jpg]

 

B-6



--------------------------------------------------------------------------------

Exhibit B (continued)

 

 

LOGO [g839660snap0021.jpg]

 

B-7



--------------------------------------------------------------------------------

Exhibit B (continued)

 

 

LOGO [g839660snap0022.jpg]

 

B-8



--------------------------------------------------------------------------------

EXHIBIT C

LESSOR’S FURNITURE LICENSED TO LESSEE

 

C-1